DETAILED ACTION
America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
	Applicants elected group I (compounds) and the compound of example 1 in the reply filed 24 Nov, 2014 and the phone call with Andrew Chu, applicant’s representative, on 3 Feb, 2015.  Applicants have since amended the claims so the elected species no longer reads on the claimed invention.

Claims Status
Claims 1, 2, 6, 8, 9, 19-21, 23-27, 29, 33, 34, 36-38, 40, and 41 are pending.
Claim 1 has been amended.
Claims 6, 20, 21, 23, 29, 33, 37, and 40 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 8, 9, 19, 24-27, 34, 36, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al (US 5,932,462) in view of Brooks et al (US 3,985,793) with evidentiary support from the Nektar 2005-2006 catalog. 
Claims 1, 2, 8, 9, 19, 24-27, 34, 36, 38, and 41 are drawn to three arm PEG molecules.

Harris et al describes multiarm PEG compounds (title).  The compounds described use a central linkage molecule attached to multiple polymers, with the structure polymer-P-CR(Z)-Q-polymer, with P and Q representing linkage fragments, Z= a reactive site for attachment and R is H, an alkyl, or another polymer (column 7, line 66-column 8, line 24).  The polymers can be mPEG, with between 1 and 1,150 repeat units (column 8, line 50-58).  P and Q are hydrolytically stable, and are typically alkyl groups with a connective site for the polymer (column 8, line 59-67).  Linker chemistry can be a wide range of hydrolytically stable moieties, such as amide, amine, ether, carbamate, urea, thiourea, thioether, and others, although hydrolytic ester linkages and toxic linkers should be avoided (column 18 line 56-64).  The reactive Z group is usually a carboxyl, hydroxyl, activated carboxyl, or activated hydroxyl (column 24, line 59-61), which can be attached via a linker fragment, which can include a polymer chain selected from the same group as the other polymers (which include mPEG between 1 and 1,150 repeat units, as described above (column 25 line 4-25).  Examples with the central core being lysine (column 19, 1 groups (applicant’s terminology) attach both at the same time in one step, making them approximately the same weight, or as least as close as the polydispersity of the PEG chains allow (column 19, line 6-column 24, line 45).  PEG compounds are from Shearwater polymer (column 15, line 19-20).  As evidenced by the Nektar catalog (which is the same company as Shearwater (introduction, page before table of contents (not numbered), 1st paragraph), these polymers, in the size used by Harris et al, have a polydispertsity of approximately 1.01-1.02 (p25, 1st paragraph).  
The difference between this reference and the instant claims is that this reference doesn’t discuss a specific core molecule that reads on the claims.
	Brooks et al discuss nitrogen compounds with a linking group attached (abstract).  Among the linking groups discussed and used is oxyethylated glycerol, with a molecular weight of 1130 (example 12, column 9, line 64-65).  This reference discusses a triethylene glycol with a glycerol core.
Therefore, it would be obvious to use glycerol as the central molecule for the multiarm PEG molecules of Harris et al, as this is a simple substitution of one known element for another yielding expected results.  As Harris et al define their invention in a way that would include this molecule, an artisan in this field would make this substitution with a reasonable expectation of success.
Harris et al describe a molecule with two mPEG molecules (with between 1-1,150 repeat units, which overlaps with the polymer lengths described by the instant claims) attached via a handful of linkages, including ether, to a central core, which is also attached to a reactive group (which can be hydroxyl), which can have a PEG spacer, again with 1-1,150 repeat units.  Lee et al describes using hydroxymethyl propanediol for an almost identical purpose, which would lead to ether linkages, which Harris et al describe (and lists as stable).  Thus, the combination of references meets the limitations of claims 1, 2, 8, 9, 19, 24-27, and 34.
The R group is hydroxide in this synthesis, which is capable of forming ether bonds via Williamson synthesis, rendering obvious claim 36.
The Nektar catalog states that the polydispersity of the PEG chains used by Harris et al is between 1.01 and 1.02.  As three of these chains are used in the synthesis of the compound rendered obvious in this rejection, 
While none of the references disclose the synthesis method described in claims 37 and 41, what is claimed is a compound made by a specific process, i.e. product by process.  The MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  The compounds arrived at by the combination of Harris et al and Lee et al are identical to the products claimed by applicants, and so render obvious claim 41.
response to applicant’s arguments
	Applicants point out the differences between each reference and the instant claims, and argue that Harris et al explicitly do not allow L2 to be absent.
Applicant's arguments filed 15 Dec, 2021 have been fully considered but they are not persuasive.

Applicants have pointed out the differences between each reference and applicants claims.  It is agreed that neither reference anticipates the claims, however, this is not a rejection under 35 USC 102, which requires a single reference meet every claim limitation.  The fact that any single reference in the rejection does not describe a claim limitation is not sufficient to overcome the rejection.
Applicants further argue that Harris et al precludes an absent L2 moiety.  However, they do not point to any portion of Harris et al that supports this argument.  The entire portion of the molecule (binding unit-PEG-L2) is Z in this reference, which is defined as a reactive site (column 7, line 66 to column 8, line 24), as noted in the rejection.  It is intended to be a broad definition (column 25, line 26), and can have a linker to attach it to the rest of the molecule (which can be PEG) or not (column 24, lin3 4-25).  Note that one of the examples has Z=NHS ester directly attached to the central carbon (column 28, line 32-59) with no L2 group – the authors of the paper clearly envisioned embodiments without an L2 group.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658